                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION


CHRISTINE PHILLIPS                                                                     PLAINTIFF


VS.                                                            CAUSE NO. 3:19-cv-704-DPJ-FKB


BRIXMOR HOLDINGS 11 SPE, LLC.
c/o BRIXMOR PROPERTY GROUP, INC
AND JOHN DOES 2-5                                                                  DEFENDANTS

                   BRIXMOR HOLDINGS 11 SPE, LLC’S REPLY IN
               SUPPORT OF ITS MOTION TO DISMISS WITH PREJUDICE

         Plaintiff Christine Phillips does not dispute she failed to serve process within 90 days or

request an extension as required by Fed. R. Civ. P. 4(m). She also has failed to demonstrate good

cause for the nearly eight month delay. This requires dismissal. The circumstances of this case,

however, support dismissing this action with prejudice.

         First, there is a clear record of delay in this case. See Dotson v. Tunica-Biloxi Gaming

Comm’n, 835 F. App’x 710, 714 (5th Cir. 2020) (finding eight-months was a “clear record of

delay” and affirming dismissal with prejudice). Second, Plaintiff intentionally did not respond to

the Court’s December 30, 2020 Order to Show Cause. See Pl.’s Resp. Memo. [Dkt. #35] at 3

(conceding she chose not to respond to the Order to Show Cause). Plaintiff also has repeatedly

ignored deadlines in the local rules, such as the deadline for responding to motions and for filing

amended pleadings. Plaintiff actually acted contrary to the Court’s first Order to Show Cause. See

Dkt. #23. Instead of addressing the Court’s stated concern about “five potential problems,” id. at

2-3, Plaintiff unilaterally and untimely procured a summons from the Clerk of the Court. Plaintiff’s




{JX470403.3}                                      1
conduct later necessitated a second Order to Show Cause after she failed to respond to another

motion filed in this matter. See Dkt. #31 at 3.

         Plaintiff’s actions in this case satisfy the test for “delay caused by intentional conduct.”

Thrasher v. City of Amarillo, 709 F.3d 509, 514 (5th Cir. 2013); Price v. McGlathery, 792 F.2d

472, 475 (5th Cir. 1986) (finding a “history of disobedience to [the] court’s Orders” amounted to

“contumacious conduct” supporting dismissal with prejudice). Plaintiff’s counsel’s efforts to claim

personal responsibility for this conduct does not shield the case itself from dismissal. On the

contrary, the Fifth Circuit has explained it is “mindful of the Supreme Court’s teachings in Link v.

Wabash R. Co., 370 U.S. 626 (1962), wherein the Court expressly recognized that an innocent

litigant can be held responsible for the conduct of his attorney.” Veazey v. Young’s Yacht Sale &

Serv., Inc., 644 F.2d 475, 478 (5th Cir. 1981). Accordingly, this action should be dismissed with

prejudice.

         Even if the Court overlooks Plaintiff’s contumacious conduct and clear record of delay,

dismissal is at least appropriate without prejudice. Indeed, Plaintiff agrees that the Court should

dismiss her claims against Brixmor Holdings 11 SPE, LLC, but she asks that dismissal be without

prejudice rather than with prejudice. Pl.’s Resp. [Dkt. #34] at p. 2 (“[U]ndersigned counsel moves

this court for a dismissal of this action without prejudice.”); see also Pl.’s Resp. Memo. [Dkt. #35]

at 7.

         Dated: April 6, 2021

                                                       Respectfully submitted,

                                                       BRIXMOR HOLDINGS 11 SPE, LLC
                                                       By Its Attorneys,
                                                       JONES WALKER LLP
                                                       By: s/ Andrew S. Harris
                                                             ANDREW S. HARRIS


{JX470403.3}                                      2
James Rebarchak (MS Bar No. 101655)
JONES WALKER LLP
11 N. Water St., Suite 1200
Mobile, Alabama 36602
Tel: (251) 439-7544; Fax: (251) 439-7374
jrebarchak@joneswalker.com

Andrew S. Harris (MS Bar No. 104289)
JONES WALKER LLP
190 E. Capitol St., Suite 800
Jackson, Mississippi 39201
Tel: (601) 949-4900; Fax: (601) 949-4804
aharris@joneswalker.com


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this day I electronically filed the foregoing pleading or other paper

with the Clerk of the Court using the ECF system which sent notification of such filing to the

following:

                Toney A. Baldwin
                Toney Baldwin & Associates, PLLC
                4680 McWillie Drive
                Jackson, MS 39206
                baldwinlawfirm@yahoo.com


         Dated: April 6, 2021
                                                        s/ Andrew S. Harris
                                                         ANDREW S. HARRIS




{JX470403.3}                                       3
